                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

    Joshua Young,                 )
                                  )
                    Plaintiff,    )
                                  )
          v.                      )   No. 17 C 4803
                                  )
    City of Chicago, et al.,      )
                                  )
                    Defendants.   )
                                  )

                     MEMORANDUM OPINION AND ORDER

      In this action, Joshua Young sues defendants the City of

Chicago and Chicago police officers under 42 U.S.C. § 1983 and

several state law theories in connection with his 2015 arrest,

detention, and ensuing prosecution. After Young voluntarily

dismissed two counts of the complaint,1 the following counts

remain:

      II. § 1983 – Unlawful detention under the Fourth Amendment

      IV. § 1983 – Deprivation of Due Process

      V. § 1983 – Failure to intervene

      VI. § 1983 – Conspiracy to deprive constitutional rights

      VII. Malicious prosecution under Illinois Law

      VIII. Civil conspiracy under Illinois Law

      IX. Respondeat Superior against the City

      X. Indemnification against the City

1 Young voluntarily dismissed his claims for false arrest, Count
I, and unlawful search and seizure, Count III. Dkt. No. 44.
                                  1
Defendants seek summary judgment. Dkt. No. 51. For the reasons

that follow, their motion is granted.

                               I.

     The facts are set forth as favorably to Young, the non-

moving party, as permitted by the record and Local Rule 56.1.

See Hanners v. Trent, 674 F.3d 683, 691 (7th Cir. 2012).

     On July 2, 2015, around 11:30am, Young took his childhood

friend Corey Hughes to get a haircut in Chicago. Hughes had been

shot the week before and was on crutches. As Young drove to the

barbershop, Hughes told Young he had a gun. Young had never seen

Hughes possess or talk about possessing a firearm before then.

Young started to turn the car around and told Hughes he needed

to take the gun back. Hughes said the person who gave him the

gun was at the barbershop and he would return it to him there.

At the barbershop, Young greeted a few people, then left,

without Hughes, to visit his son. After several hours, Young

returned to the barbershop to pick Hughes up. Young did not ask

Hughes if he had gotten rid of the gun.

     That same day, defendant City of Chicago police officers

Anthony Pavone, Robert Peraino, and Nathaniel Warner (the

“defendant officers”) were conducting a street stop for a drug

transaction they had witnessed. At some point during this stop,

Warner received information from an anonymous citizen or

confidential informant that Young and Hughes had been seen

                                2
nearby in a white Chevy sedan with a gun. Warner told Pavone and

Peraino that there were “two male blacks” in a white Chevy with

a gun and provided a location and direction of travel. Dkt. No.

53-4, Peraino Dep. at 30:8–17. Pavone and Peraino left to search

for the car.

                        A. Stop and Arrest

     Pavone and Peraino soon found a white Chevy sedan and

observed the rear-seat passenger was not wearing a seatbelt, a

traffic violation. Pavone and Peraino approached the car with

guns drawn and yelled “freeze” and “let me see your hands.” Dkt.

No. 53-5, Young Dep. at 72:2–8. As the officers approached,

Hughes, sitting in the rear seat, told Young “take this.” Id. at

72:6–22. Young, sitting in the driver seat, saw Hughes was wiping

a gun on his shirt. Young had never handled or owned a firearm;

he responded “hell no.” Id. at 68:10–12. Young put his hands up,

and Hughes placed the gun on the car’s armrest. Young felt the

gun poke him for a few seconds. Pavone and Peraino contend that

they did not see any occupants moving while they approached.

     Pavone ordered Young to exit the vehicle and he complied.

Pavone maintains that Young then told him there was a gun in the

car. Young maintains he denied having a gun when Pavone asked.

The officers soon noticed a gun on the center console of the car

and asked Young about the gun. Young responded the gun was not



                                3
his and it belonged to Hughes. Pavone denies that Young ever

said the gun was Hughes’s.

     Hughes and Young were arrested around 6:45pm. They were

then taken to the 15th District, placed in separate interview

rooms, and advised of their Miranda rights. At some point, the

defendant officers learned Young and Hughes were convicted

felons. Warner and Peraino knew Hughes was a high-ranking member

of the Mafia Insane Vice Lords, but none of the defendant

officers had heard of or met Young before that day.

     Hughes was interrogated first and told the officers that

the gun was the “block’s gun.” Dkt. No. 62 at ¶ 32. Hughes

argued he could not have carried the gun as he was wearing

sweatpants and on crutches and stated that Young better have a

gun on him because Hughes had recently been shot. At some point,

one of the officers accompanied Hughes to the hospital because

his gunshot wound needed cleaning.

     Young was interrogated next. He repeatedly told the

officers that the gun was not his. He testified that Warner told

him that Hughes said the gun was his and he responded that was

not true. According to Young, Warner then showed him a cell-

phone video of Hughes in which Hughes claimed that he didn’t

know the gun was in the car or that Young had the gun. Defendant

officers deny there was ever a video taken of Hughes and that

Young was ever shown such a video. Young also testified that

                                4
Warner told him he knew the gun belonged to Hughes and that

Young would be released and could go home in a few hours. Warner

denies he said as much.

     Defendant officers also prepared various police reports,

which all list Hughes as the possessor and owner of the gun

recovered from the white Chevy. Warner testified that the

reports only allowed officers to list one owner and possessor of

a gun, and he could have listed Young instead. However, Officer

Pavone did not know why Hughes, rather than Young, was listed as

the gun’s owner on the reports.

     Warner then called the State’s Attorney’s office. Assistant

State’s Attorney Liam Reardon returned the call and Warner told

him what Hughes and Young had said. Reardon suggested that

Warner obtain written statements from Hughes and Young if they

were willing. Hughes, then at West Suburban Hospital, made the

following written statement:

     I Corey Hughes is giving this statement on July 2,
     2015 without coerced. I did not handled the firearm on
     this day but did in the past month. As a result my
     prints may be on the firearm.

Dkt. No. 62 at ¶ 64.

     Young also agreed to provide a written statement. Young

wrote that he picked up Hughes, Hughes said he had a gun but

would drop it off at the barbershop, Young dropped off Hughes at




                                  5
the barbershop, left, then returned to pick Hughes up. Young

also wrote the gun was not his.

     Young testified that Warner read his statement, told him

there was information he could leave out, crumpled the statement

into a ball, provided Young another sheet of paper, and told him

to write another statement. Warner then instructed Young to

write that he was not being coerced, then asked Young questions

and instructed Young to write out the answers to those questions

on the statement. Young also testified that Pavone and Peraino

were present for Warner’s actions, read Young’s second

statement, and agreed on it. Defendant officers deny all three

of them were present, that Young wrote more than one statement,

that his first statement was rejected by Warner, that Warner

coached Young about what to include on the second statement, and

that they agreed to any of Young’s statements. The parties,

however, agree that Young’s second (or, rather, only) statement

reads:

     I’m giving this statement of my own free will. Without
     being coercesed (sic). On 7/2/2015 at around 2:00p.m.
     I picked up Corey Hughes at Chicago Ave. and Waller.
     Then I helped him into the vehicle to go to the Barber
     Shop. After driving around for a while we pulled up to
     the Barbershop. He stated that “I got the Pipe on me.”
     After leaving the Barbershop, we was driving on
     Cicero, I turned into the gas station on Adams and was
     approached by law enforcement. They instructed us to
     show our hands upon raising my hands I felt a poke in
     my back. I slightly turn while simultaneously raising
     my hands I felt a poke in my backside. There was a
     gun. The police ordered me out of the vehicle and ask

                                  6
     if anything was in the vehicle. I said yes a gun. . .
     . When Corey stated “I got pipe” that’s slang for
     handgun.
Dkt. No. 62 at ¶ 53.

     Young maintains he was never told he could write what he

wanted in the second statement and was not given the opportunity

to add what he believed were important facts, namely that he did

not know Hughes initially had a gun, he believed Hughes left

that gun at the barbershop, he did not know Hughes still had a

gun when he picked Hughes up, and did not learn Hughes still had

that gun until he was pulled over. Defendants dispute this and

claim that Warner merely told Young to write about his day

before he was stopped. In either event, Young admitted that

everything contained in that statement was true. Young, however,

admitted that the video of Hughes he was shown did not influence

him to make a written statement or the content of that

statement.

                       B. Legal Proceedings

     Warner then relayed Hughes and Young’s written statements

to the felony review department of the State’s Attorney’s

office, which approved felony charges for unlawful use of a

weapon and armed habitual criminal offenses. Generally, the

State’s Attorney’s office will rely on the information provided

by police to determine whether to approve felony charges and

defendant officers knew the information they provided would be

                                7
used to criminally prosecute Young. Peraino signed criminal

complaints for those charges.

     On July 9, 2015, Young had a preliminary hearing in front

of Judge Ann O’Donnell in the Circuit Court of Cook County,

Illinois. Peraino testified that Young stated Hughes told him he

had a handgun on the way to the barbershop, and that after the

barbershop, he was stopped by police and felt a poke in his

back, he was ordered out of the vehicle, and a handgun was

recovered from the vehicle. Peraino also testified that Hughes

stated that Young better have a gun on him because he had been

shot at and that Hughes said he did not handle the gun on that

day. Judge O’Donnell found probable cause was established for

both Young and Hughes.

     Young received a $100,000 bond at his bond hearing. He

could not pay it and was held in jail for over a year while he

awaited trial. At trial, the prosecution dropped the unlawful

use of a weapon charge and proceeded solely on the armed

habitual criminal charge. Young’s written statement was not used

as evidence. Young and Hughes were found not guilty.

                                II.

     Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving

party “bears the initial responsibility of informing the

                                 8
district court of the basis for its motion . . . .” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). “To survive

summary judgment, the nonmoving party must establish some

genuine issue for trial such that a reasonable jury could return

a verdict in her favor.” Gordon v. FedEx Freight, Inc., 674 F.3d

769, 772–73 (7th Cir. 2012) (citations omitted).

                      A. Unlawful Detention

     Defendants argue that summary judgment is warranted on

Young’s unlawful detention claim because the undisputed evidence

establishes that the defendant officers had probable cause to

arrest and detain Young. Specifically, Defendants point to i)

the tip Warner received, ii) officers Pavone and Peraino finding

a gun on the center console of the car Young was driving, iii)

Pavone and Peraino’s testimony that they did not see Hughes

place the gun there, iv) Young’s written statement that Hughes

told him he had a gun in the car, and v) Hughes’s statement that

he did not handle the gun on the day he was arrested. Young

responds that defendants overlook the core constitutional wrong

he complains of: the use of “false information” to initiate

criminal proceedings against him. Dkt. No. 61, Resp. Br. at 8.

He also responds that there are factual disputes about how

police collected his and Hughes’s statements, who provided the

tip Warner received, whether the arresting officers saw Hughes



                                9
with the gun as they approached the car, and whether police

reports undermine the conclusion that Young possessed the gun.

     The Fourth Amendment prohibits unreasonable searches and

seizures and is effective against the states through the

Fourteenth Amendment. U.S. Const. Amd. IV, XIV. A seizure,

including pretrial detention, is reasonable only if based on

probable cause to believe the detainee has committed a crime.

Manuel v. City of Joliet, Ill. (“Manuel I”), 137 S. Ct. 911,

919–20 (2017). “[P]robable cause is a common-sense inquiry

requiring only a probability of criminal activity[.]” Whitlock

v. Brown, 596 F.3d 406, 411 (7th Cir. 2010) (citations omitted).

“Probable cause is assessed objectively” based on the

information known to officers and the conclusions that might

reasonably be drawn from that information. Holmes v. Vill. of

Hoffman Estates, 511 F.3d 673, 679 (7th Cir. 2007). To determine

whether probable cause existed, I may consider the officers’

collective knowledge of facts. See United States v. Howard, 883

F.3d 703, 707 (7th Cir. 2018).

     The undisputed facts demonstrate the defendant officers had

probable cause to initiate criminal proceedings against Young.

There is no dispute that Hughes told Young he had a gun, the

arresting officers found a gun on the center console of the car

Young was driving, the only other occupant of that vehicle,

Hughes, stated that he did not handle the gun that day, and

                                 10
Young had prior felony convictions. On these facts, a reasonable

officer would reasonably believe that Young had committed the

offenses of unlawful use of a weapon by a convicted felon and

being an armed habitual criminal. See 720 ILCS 5/24-1.1(a) (“It

is unlawful for a person to knowingly possess . . . any firearm

or any firearm ammunition if the person has been convicted of a

felony under the laws of this State or any other jurisdiction.”)

and 720 ILCS 5/24-1.7 (“A person commits the offense of being an

armed habitual criminal if he or she receives, sells, possesses,

or transfers any firearm after having been convicted a total of

2 or more times of any combination of” certain enumerated

offenses).

     The fatal flaw in Young’s arguments is that a jury could

not reasonably find that the purported false statements and

factual disputes that Young points to would make the defendant

officers’ probable cause determination unreasonable. The false

information Young complains of is his second written statement,

which the officers relayed to the State’s Attorney’s office for

charging approval. Young admits that all the facts in that

statement are true. But he contends the omissions in that

statement created a “false impression” that he had knowledge

that a gun was in the car when he was pulled over. Dkt. No. 61,

Resp. Br. 7. According to Young, that statement omitted the

facts that he picked up Hughes for two trips and believed Hughes

                               11
had disposed of the gun in between those two trips. In essence,

Young is arguing that a jury could reasonably conclude that his

omitted statements negate the other evidence establishing

probable cause because they indicate he did not know Hughes

still had a gun when he was pulled over. I disagree. The

officers had no obligation to resolve the issue of whether Young

knew of the gun found next to his seat in the car he was

driving. Kelley v. Myler, 149 F.3d 641, 646 (7th Cir. 1998)

(Once an officer has established probable cause, “he need not

continue investigating in order to test the suspect’s claim of

innocence.”) (citation omitted).

     None of the other factual disputes Young points to create a

triable issue over whether the defendant officers had probable

cause to initiate proceedings against him. Young challenges the

use of his and Hughes’s statements as a basis for probable cause

because the officers allegedly made and destroyed a video

recording of Hughes. Young argues this “establishes that

Defendants are willing to play fast and loose with the taking

and preserving of statements given by suspects and have no

qualms about doing whatever it takes to get suspects charged.”

Dkt. No. 61, Resp. Br. at 8. Young, however, admits that this

video had no impact on his decision to make a written statement

or on the content he decided to include therein. As such, I

cannot say that this video raises an issue as to whether the

                               12
officers had probable cause beyond the insinuation that they

engaged in generalized misconduct. Springer v. Durflinger, 518

F.3d 479, 484 (7th Cir. 2008) (Speculation cannot “be used to

manufacture a genuine issue of fact.”).

     Young also argues that foundational issues about Hughes’

written statement make it “patently unreliable.” Dkt. No. 61.

Resp. Br. at 7-8. True, the officers’ testimony and police

reports do not present a clear record of which individual

officer took Hughes’s statement or how that statement was taken.

That said, Young does not explain how the unreliability of this

written statement would make the defendant officers’ probable

cause determination unreasonable, especially when Hughes’s oral

statements reiterate his denial that he possessed the gun.

     Young also argues that there are fact issues over whether

Warner received information from an “anonymous citizen” or a

“confidential informant” and whether that person named Hughes

and Young or “two male blacks.” Dkt. No. 61, Resp. Br. at 5.

Young contends that these issues show Warner is trying to

“artificially enhance the presence of probable cause for the

stop[.]” Id. However, even if Warner did so, it would not negate

a later probable cause determination based on evidence collected

at that stop. Martin v. Marinez, 934 F.3d 594, 599 (7th Cir.

2019) (“[T]he fact that the evidence was the fruit of an illegal

detention does not make it any less relevant to establishing

                               13
probable cause for the arrest because the exclusionary rule does

not apply in a civil suit under § 1983 against police

officers.”) (citations omitted).

     Young asserts there is also a fact issue as to whether the

officers saw Hughes with the gun as they approached the car.

Young points to his testimony that Hughes placed the gun on the

center console as police approached the car and the arresting

officers’ admission that they could see Hughes sitting against

the rear window at the same time. Similarly, Young argues that

police reports list Hughes, not him, as the owner of the

firearm. These issues are not material to the question of

whether there was probable cause to institute proceedings

against Young because Illinois law recognizes that two

individuals can be in joint possession of a firearm. People v.

Hill, 589 N.E.2d 1087, 1089 (Ill. App. 3d Dist. 1992) (“The law

is clear that the exclusive dominion and control required to

establish constructive possession is not diminished by evidence

of others’ access to the contraband.”) (citations omitted).

Evidence that Hughes handled or owned the gun would not make it

unreasonable for the officers to conclude that Young had

constructive possession of the gun found next to his seat in the

car. See Holmes, 511 F.3d at 679 (“Probable cause requires more

than a bare suspicion of criminal activity, but it does not

require evidence sufficient to support a conviction.”).

                               14
     Summary judgment is granted on Count II.

                         B. Due Process

     Defendants argue that Lewis bars Young from proceeding on

the theory that defendants violated his due process rights by

fabricating evidence and withholding exculpatory evidence. Young

concedes that he is not pursuing a claim that defendants

withheld exculpatory evidence in violation of Brady v. Maryland,

373 U.S. 83 (1963). Young, however, argues that Lewis should not

bar his due process claim based on fabricated evidence because

i) Lewis is inconsistent with McDonough v. Smith, 139 S. Ct.

2149 (2019), ii) Lewis is inconsistent with prior Seventh

Circuit decisions, and iii) Lewis does not bar his claim that

defendant officers corrupted the criminal process by “providing

false information, reports, and testimony to prosecutors and the

criminal court.” Dkt. No. 61, Resp. Br. at 11.

     Defendants are correct that Young cannot bring a due

process claim for unlawful pretrial detention. Manuel I

abrogated older Seventh Circuit precedent holding that pretrial

detention after legal process started did not give rise to a

Fourth Amendment claim but could constitute a due process claim

if state law failed to provide an adequate remedy. Manuel I, 137

S. Ct. at 916 (citations omitted); see, e.g., Newsome v. McCabe,

256 F.3d 747, 750 (7th Cir. 2001). After Manuel I, the Seventh

Circuit explained that all § 1983 claims for wrongful pretrial

                               15
detention sound in the Fourth Amendment. Manuel v. City of

Joliet (“Manuel II”), 903 F.3d 667, 669-70 (7th Cir. 2018).

Then, in Lewis, the Seventh Circuit applied these decisions to

overrule its prior precedent in Hurt v. Wise, 880 F.3d 831 (7th

Cir. 2018) to the extent it held the injury of wrongful pretrial

detention may be remedied under § 1983 as a violation of the Due

Process Clause. Lewis, 914 F.3d at 479.

     McDonough does not limit Lewis’s application to this case.

In McDonough, the Court considered when the statute of

limitations begins to run for evidence fabrication claims. 139

S. Ct. 2154-55. The Court noted that the Second Circuit

interpreted the claim as arising under the Due Process Clause

and assumed “without deciding that the Second Circuit’s

articulations of the right at issue and its contours are sound”

as certiorari was not granted on those issues. Id. at 2155.

     Nor does earlier Seventh Circuit law, explaining that the

use of fabricated evidence to deprive a person of liberty is a

due process violation, save Young’s claim. See Armstrong v.

Daily, 786 F.3d 529, 556 (7th Cir. 2015); Saunders-El v. Rhode,

778 F.3d 556, 560-61 (7th Cir. 2015); Whitlock v. Brueggermann,

682 F.3d 567, 580 (7th Cir. 2012). As the Lewis panel noted,

prior decisions holding that pretrial detention based on police

fabrications violates the Due Process Clause “cannot be

reconciled” with Manuel II. 914 F.3d at 479.

                               16
     Young’s argument that he has a due process claim based on

defendant officers’ use of false evidence in his pretrial

proceedings likewise fails. He contends that false evidence had

a “real life effect on the bond court, preliminary hearing, and

trial judge. . . .” Dkt. No. 61, Resp. Br. at 11. He does not

specify which information was false and the only such effect he

identifies is that his bond was set at an amount too high for

him to pay. In other words, he complains he was detained due to

false evidence. Consequently, Young’s claim that false evidence

tainted his pretrial proceedings sounds in the Fourth Amendment

and fails for the same reasons as his unlawful detention claim.

     Summary judgment is granted on Count IV.

                    C. Malicious Prosecution

     To prove malicious prosecution under Illinois law, Young

must establish: “(1) he was subjected to judicial proceedings;

(2) for which there was no probable cause; (3) the defendants

instituted or continued the proceedings maliciously; (4) the

proceedings were terminated in the plaintiff’s favor; and (5)

there was an injury.” Martinez v. City of Chicago, 900 F.3d 838,

849 (7th Cir. 2018) (quoting Sneed v. Rybicki, 146 F.3d 478,

480–81 (7th Cir. 1998)). As Young has not mustered facts from

which a jury could reasonably find the absence of probable

cause, summary judgment is granted on Count VII.



                               17
                          D. Conspiracy

     As Young’s other § 1983 claims fail, so does his § 1983

conspiracy claim because “conspiracy is not an independent basis

of liability in § 1983 actions.” Smith v. Gomez, 550 F.3d 613,

617 (7th Cir. 2008). Likewise, Young’s state law conspiracy

claim fails because he has not marshalled evidence that “a

combination of two or more persons for the purpose of

accomplishing, through concerted action, either an illegal

object or a legal object by an illegal means.” Rodgers v.

Peoples Gas, Light & Coke Co., 733 N.E.2d 835, 843 (Ill. App.

Ct. 1st Dist. 2000). Summary judgment is granted for Counts VI

and VIII.

                     C. Derivative Liability

     To succeed on his failure to intervene claim, Young “must

demonstrate that the [defendant officers] (1) knew that a

constitutional violation was committed; and (2) had a realistic

opportunity to prevent it.” Gill v. City of Milwaukee, 850 F.3d

335, 342 (7th Cir. 2017). As Young has not offered evidence that

he suffered a constitutional violation, his failure to intervene

claim fails.

     The failure of Young’s constitutional claims likewise dooms

his claims against the City of Chicago. The City cannot be

liable for indemnity or on the theory of respondeat superior as

                               18
the defendant officers are not liable for any underlying

constitutional violation. Gordon v. Degelmann, 29 F.3d 295, 298

(7th Cir. 1994) (“You can’t have vicarious liability without

primary liability.”).

     Summary judgment is granted on Count V, IX, and X.

                              ENTER ORDER:




                              _____________________________
                                     Elaine E. Bucklo
                               United States District Judge


Dated: November 27, 2019




                               19
